    CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

________________________________________
                                         )
AMERICAN DAIRY QUEEN CORPORATION, )
                                         )
                           Plaintiff,    )
                                         )               Civil Action No.
                                         )               0:18-cv-00693-SRN-ECW
v.                                       )
                                         )
W.B. MASON CO., INC.,                    )
                                         )
                           Defendant.    )
________________________________________ )

 PLAINTIFF’S MEMORANDUM OF LAW IN RESPONSE TO DEFENDANT’S
MOTION TO CERTIFY FOR INTERLOCUTORY APPEAL AND TO STAY THE
             CASE PENDING APPELLATE PROCEEDINGS

       Plaintiff American Dairy Queen Corporation (“Dairy Queen”) hereby submits the

following Memorandum of Law in Response to Defendant W.B. Mason Co., Inc.’s

(“W.B. Mason”) Motion to Certify for Interlocutory Appeal and to Stay the Case Pending

Appellate Proceedings. In its attempt to transfer this dispute to Massachusetts, W.B.

Mason has already significantly delayed this case, and it now seeks further delay to

pursue an immediate appeal of an interlocutory order and stay of the case. This Court has

already carefully considered W.B. Mason’s personal jurisdiction argument, and held that

the controlling Minnesota and Eighth Circuit law clearly reject it. The fact that W.B.

Mason nevertheless wants to maintain its motion, and hopes that the law in Minnesota

and the Eighth Circuit may change, does not warrant the relief it seeks.




                                             1
    CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 2 of 14



       W.B. Mason’s request clearly fails the test for a 1292(b) immediate appeal. W.B.

Mason cannot meet its heavy burden given that long-established Minnesota and Eighth

Circuit law rejects its position. Even more, W.B. Mason cannot satisfy the requirement

that an immediate appeal must materially advance the ultimate termination of this

litigation. W.B. Mason’s proposed piecemeal appeal definitely will not speed up this

case, and will only create further delays. Even if W.B. Mason’s personal jurisdiction

defense were to prevail, the case will be conducted in basically the same manner in the

District of Massachusetts. W.B. Mason’s asserted defense has no chance to stop, or even

limit, Dairy Queen’s prosecution of its important trademark infringement, unfair

competition, dilution, and deceptive trade practices claims.

       Even if the Court were to certify an early appeal, it should deny W.B. Mason’s

request to stay the proceedings. W.B. Mason has a heavy burden to justify its request for

stay, and its motion falls far short. W.B. Mason does not even attempt to articulate an

irreparable injury absent the stay, and cites no case law that is remotely similar to this

case. W.B. Mason’s motion ignores the fact that a stay would significantly harm Dairy

Queen, preventing it from pursuing discovery in support of its claims, and delaying

resolution of this dispute. Even if an immediate appeal is allowed, and regardless of

whether the motion is eventually successful, the parties will need to conduct discovery

that can be used to prepare the case for trial regardless of where the trial takes place. The

Court should deny the stay of proceedings and allow the case to proceed as soon as

possible with pleadings, the Rule 26(f) process, and discovery.




                                              2
    CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 3 of 14



                                    BACKGROUND

       Nearly a year ago, on March 12, 2018, Dairy Queen filed its Complaint in this

case asserting claims for trademark infringement, unfair competition, trademark dilution,

and unfair trade practices in order to protect its famous and highly valuable BLIZZARD

trademark. In reliance on long-established law in Minnesota and the Eighth Circuit,

Dairy Queen’s Complaint alleged personal jurisdiction in this Court based on W.B.

Mason’s consent through its application for registration to do business in Minnesota in

2014, and renewal of the registration in 2017, pursuant to Minnesota’s registration and

appointment statutes. In its application to the State of Minnesota, W.B. Mason affirmed

that it “irrevocably consents to service of process as provided by Minnesota Statutes,

Chapter 303.13 and 5.25.”1

       In response, W.B. Mason first filed a declaratory judgment action in the District of

Massachusetts. That declaratory judgment action addresses the same issues and claims

that Dairy Queen alleged in its Complaint filed in this Court. After filing its declaratory

judgment action, W.B. Mason filed its motion to dismiss or transfer in this Court. The

Massachusetts action is stayed pending resolution of W.B. Mason’s motion in this Court.

If this Court would have granted W.B. Mason’s motion, the case would not have ended.

Rather, it would have simply shifted to W.B. Mason’s preferred forum in Massachusetts.




1
 Dairy Queen also alleged personal jurisdiction based on the fact that W.B. Mason
operates an interactive website that offers for sale the infringing product in this
jurisdiction.

                                             3
     CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 4 of 14



                                       ARGUMENT

I.     The Court Should Deny Certification of an Interlocutory Appeal That Will
       Cause Delay and Not Materially Advance the Termination of This Litigation

       W.B. Mason’s request for an early appeal of its personal jurisdiction argument

fails the standard for certification of an interlocutory appeal. Section 1292(b) provides an

exception to the final judgment rule that generally prohibits piecemeal appeals. It is to be

reserved for the extraordinary case where early appellate review might prevent protracted

and expensive litigation, not as an excuse to delay addressing the merits of a dispute. The

statute provides three criteria that must be met for certification: “(1) the order involves a

controlling question of law; (2) there is substantial ground for difference of opinion as to

that controlling question of law; and (3) certification will materially advance the ultimate

termination of litigation.” Great Lakes Gas Transmission Ltd. Partnership v Essar, 2013

WL 4028144, *3 (D. Minn. 2013) (emphasis added).

       In Great Lakes, this Court described the heavy burden this way:

       Although the statute grants district courts the discretion to certify orders for
       interlocutory appeal, “[it] has ... long been the policy of the courts to discourage
       piecemeal appeals because most often such appeals result in additional burdens on
       both the court and the litigants.” Due to this additional burden, motions for
       certification should be “granted sparingly and with discrimination.” The legislative
       history of section 1292 indicates that “it was to be used only in extraordinary cases
       where decision of an interlocutory appeal might avoid protracted and expensive
       litigation. It was not intended merely to provide review of difficult rulings in hard
       cases.” The movant must meet a heavy burden of establishing that the case is “an
       exceptional one in which immediate appeal is warranted.”

(citations omitted). Because this is not an exceptional case that can satisfy each of the

criteria, W.B. Mason’s motion should be denied. W.B. Mason may choose later to

pursue Eighth Circuit review of its theory in an appeal of this Court’s final judgment, but


                                              4
    CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 5 of 14



there is nothing extraordinary that warrants the additional burdens on the court and the

litigants associated with an interlocutory appeal.

       A.     There Is No Reasonable Dispute That Eighth Circuit and Minnesota
              Law Clearly Support This Court’s Order Finding Personal Jurisdiction2

       This Court has already carefully considered this issue, including W.B. Mason’s

arguments repeated in the instant motion, and ruled that the exercise of personal

jurisdiction is consistent with long-established Minnesota and Eighth Circuit law. (Order

at 7-8.) (reciting Minnesota Supreme Court’s holding in Rykoff-Sexton and the Eighth

Circuit law, and noting that “[t]his Court has previously held that neither Goodyear nor

Daimler call into question whether Knowlton remains good law”). Given that the law is

clearly established in Minnesota and in this District, the Court should find that there is no

reasonable basis for a difference of opinion as to this question of law for this case.

Defendant may disagree with this Court’s Order, but such disagreement is not a valid

basis for certification of an order for interlocutory appeal. Defendant is simply

attempting to obtain premature evaluation of this Court’s order in an attempt to further its

blatant forum shopping.

       There is no reasonable difference of opinion about Eighth Circuit and Minnesota

law that controls the issue in this case. W.B. Mason acknowledges that other decisions in

this District have also held that Daimler is inapplicable to the long-standing law

providing for jurisdiction by consent. W.B. Mason’s argument is really that the long-



2
 Dairy Queen does not contest the first criteria, which is that this involves a controlling
question of law.

                                              5
     CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 6 of 14



established law in Minnesota and the Eighth Circuit may change in the future. Such a

possibility, however, does not warrant piecemeal appeal of the issue in this case.

       In addition, W.B. Mason’s argument fails because the law it relies on from other

jurisdictions is distinguishable from the statutory scheme in Minnesota. Even if those

cases are correct, there is good reason to think that the conclusion reached regarding

those other states does not lead to the conclusion that consent is not a valid basis for

exercising personal jurisdiction in Minnesota. In other words, the law that W.B. Mason

relies on from other jurisdictions, even if correct, does not dictate a different result here.

       W.B. Mason relies primarily on cases that analyze the state registration and

appointment statutes in Connecticut, Delaware, and Wisconsin. Under those states’ laws,

a foreign defendant is required to appoint an agent for service of process, and the

application foreign defendants file simply acknowledges that they have in fact appointed

an agent. The cases that W.B. Mason relies on call into question the conclusion that this

registration and appointment of an agent for service of process is sufficient to constitute

consent for exercising personal jurisdiction.3 Minnesota’s registration and appointment

statutory scheme, on the other hand, goes much further by including language affirming

that the foreign corporation is “irrevocably consenting” to service of process as is

3
 W.B. Mason notes in footnote 2 that Missouri law has changed. Missouri, like the states
in the other cases it relies on, does not have a foreign corporation irrevocably consent to
service of process. The Missouri decisions that W.B. Mason cites revised Missouri law
as a matter of statutory interpretation, and did not reach the constitutional question that
W.B. Mason asserts. Minnesota law, however, has not changed. Dairy Queen was not
aware of the Matthews decision from the Western District of Missouri that W.B. Mason
cites, as it was decided after Dairy Queen submitted its brief on this point. Regardless, it
does not change the result under Minnesota and Eighth Circuit law.


                                               6
    CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 7 of 14



described in the Minnesota statutes. W.B. Mason, like other foreign corporations filing

in Minnesota, thereby affirmed that it was “irrevocably consenting” to service of process

on it in the manner that Dairy Queen used here to serve its Complaint. Minnesota’s

scheme definitely goes beyond simply asking foreign corporations to appoint an agent for

service of process, and this important difference undercuts W.B. Mason’s reliance on

cases from those other jurisdictions.

       B.     An Early Appeal Will Only Delay Dairy Queen’s Trademark Claims
              and Not Advance Ultimate Termination of This Dispute

       In order to warrant an exception to the general rule prohibiting piecemeal appeals,

section 1292(b) requires that appellate resolution of an issue would materially advance

termination of the litigation. In order to satisfy this criteria, an immediate appeal must

speed up the completion of the case. Ahrenholz v. Bd. of Trustees of the Univ. of Illinois,

219 F.3d 674, 675 (7th Cir. 2000) (noting that in order to materially advance the ultimate

termination of the litigation an immediate appeal “must promise to speed up the

litigation”); McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004)

(stating that this criteria requires that an immediate appeal “would serve to avoid a trial or

otherwise substantially shorten the litigation”). This criteria is not met where the

litigation “will be conducted in substantially the same manner regardless of [the]

decision.” White v. Nix, 43 F.3d 374, 378 (8th Cir. 1994).

       W.B. Mason’s motion gives scant attention to this factor, perhaps because there is

no way it can satisfy it. W.B. Mason rushed to file a declaratory judgment action in

Massachusetts that essentially addresses the same issues as this litigation, and it knows



                                              7
    CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 8 of 14



full well that even if the Eighth Circuit or the Supreme Court were to rule in its favor on

the personal jurisdiction issue the result would simply be that this dispute moves to a

different forum. The personal jurisdiction defense raised by W.B. Mason is exactly the

kind of issue for which appellate resolution would not materially advance termination of

the litigation. Even if W.B. Mason were to prevail in an immediate appeal, the litigation

of Dairy Queen’s claims will be conducted in substantially the same manner. W.B.

Mason’s argument, even if it were to prevail in an immediate appeal, has no chance of

preventing, or even limiting, Dairy Queen’s claims that are the substance of this case.

       W.B. Mason cites a case, Schwendimann v. Arkwright Adv. Coating, Inc., 2012

WL 5389674 (D. Minn. 2012), for the proposition that this requirement “is met when

resolution of the proposed question might dispose of claims while a case is still in its

early stages.” (Memo. at 7). In that case, however, the Court noted that resolution of the

standing issue in question would dispose of the claims in question, so that the issue could

materially advance termination of the litigation. In this case, W.B. Mason is not asserting

any defense that, even if it were upheld in an immediate appeal, would dispose of Dairy

Queen’s claims. The best possible result for W.B. Mason is that it would prevail in its

forum shopping effort, and defend Dairy Queen’s claims in the District of Massachusetts.

       In fact, granting W.B. Mason’s motion will do precisely the opposite of materially

advancing the ultimate termination of this case. An immediate appeal will only delay

Dairy Queen’s prosecution of its important claims which will definitely still go forward.

See Black v. State of Missouri, 492 F.Supp. 848, 876 (W.D. Mo. 1980) (denying 1292(b)

certification because the issue had already “sidetracked” the case for a year, and


                                              8
      CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 9 of 14



certification would only “exacerbate the delay” rather than materially advancing the

ultimate termination of the case). For this reason, W.B. Mason’s request for certification

of an appeal should be denied.

II.    W.B. Mason Has Provided No Basis For A Stay Pending Appellate
       Proceedings, Which Would Only Further Delay the Case

       W.B. Mason’s motion does not satisfy the heavy burden to justify a stay of this

case in the District Court. The U.S. Supreme Court and the Eighth Circuit have

emphasized that the proponent of a stay “bears the burden of establishing its need.”

Kreditverein der Bank Austria v. Nejezchleba, 477 F.3d 942, 945 n.3 (8th Cir. 2007)

(citing Clinton v. Jones, 520 U.S. at 708, 117 S.Ct. 1636 (1997)). Moreover, this court

has previously required that, “[t]he party requesting a stay ‘must make out a clear case of

hardship or inequity in being required to go forward, if there is even a fair possibility that

the stay for which he prays will work damage to someone else.’” Bae Systems Land &

Armaments L.P. v. Ibis Tek, LLC, F.Supp.3d 878 (D. Minn. 2015)(quoting U.S. v.

Minnkota Power Co-op., Inc., 831 F.Supp.2d 1109, 1118 (D.N.D. 2011) (quoting Landis

v. N. Am. Co., 299 U.S. 248, 255, 57 S.Ct. 163 (1936)). “This burden includes a

presumption favoring the party opposing a stay.” Jones v. Clinton, 72 F.3d 1354, 1365

(8th Cir. 1996).

       In exercising discretion on whether to grant a stay, courts consider a variety of

factors including “(1) whether the stay applicant has made a strong showing that he is

likely to succeed on the merits; (2) whether the applicant will be irreparably injured

absent a stay; (3) whether issuance of the stay will substantially injure the other parties



                                              9
    CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 10 of 14



interested in the proceeding; and (4) where the public interest lies.” Nken v. Holder, 556

U.S. 418, 129 S.Ct. 1749, 1756, 173 L.Ed.2d 550 (2009) (quoting Hilton v. Braunskill,

481 U.S. 770, 776, 107 S.Ct. 2113, 95 L.Ed.2d 724 (1987)). As this Court has previously

noted, “Because ‘traditional stay factors contemplate individualized judgements in each

case, the formula cannot be reduced to a set of rigid rules.’” Brady v. National Football

League, 779 F.Supp.2d 1043 (D. Minn. 2011)(quoting Hilton, at 777.) A stay pending

appeal is “an intrusion into the ordinary process of judicial review, and accordingly is not

a matter of right, even if irreparable injury might otherwise result” to the movant. Id.

(quoting Nken, 129 S.Ct. at 1757).

       The circumstances of this case do not warrant a stay pending appeal. Therefore,

even if the Court were to certify an interlocutory appeal of its order, this Court should

deny Defendant’s request to stay the proceedings. As detailed below, W.B. Mason has

failed to identify any irreparable harm it will suffer without a stay. Proceeding in the

case with pleadings and discovery is going to happen regardless of the result of any

possible appeal,4 and W.B. Mason has not identified any reason why that cannot occur

simultaneously with a possible appeal. W.B. Mason’s failure to demonstrate a clear

hardship or inequity associated with moving forward is sufficient reason to deny the

request to stay proceedings. Moreover, Dairy Queen would face specific harm as a result



4
 Even if W.B. Mason were to prevail, Dairy Queen’s claims would simply be transferred
to the case in the District of Massachusetts. W.B. Mason has not sought here to defeat
Dairy Queen’s claims on the merits, and there is no reason that any discovery done when
the case is pending in this Court could not be used if the case were required to be tried in
the District of Massachusetts.

                                             10
    CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 11 of 14



of a stay, further delaying its ability to prosecute its important claims for trademark

infringement, unfair competition, dilution, and deceptive trade practices.

       A.     W.B. Mason Has Not Met Its Heavy Burden of Establishing A Clear
              Need For A Stay

       Not only does W.B. Mason fail to “establish a need” for stay, but its scant

argument lacks any support whatsoever in support of a stay, let alone a “clear case of

hardship or inequity.” W.B. Mason merely contends that “ADQ will not be unduly

prejudiced by a stay” but fails to present a scintilla of evidence that the W.B. Mason will

face hardship or inequity if a stay is not granted. (Memo. at 8.) W.B. Mason cites only

one case in support of its argument; a case which, in fact, denies a motion to stay.

(Memo. at 8 (citing Novo Nordisk, Inc. v. Paddock Labs., Inc., 797 F. Supp. 2d 926,

934(D. Minn. 2011)(“the Court …denies Novo Nordisk's motion to stay”.)))

Accordingly, W.B. Mason does not meet the requisite burden to establish a need for a

stay, and this Court should deny Defendant’s request.

       B.     A Stay Would Create Specific Dilatory Harm to Plaintiff and the
              Public

       Conversely, a stay would create specific dilatory harm to Dairy Queen and further

perpetuate harm to the public. “Because a stay has the potential to damage the

nonmoving party, a district court should exercise its discretionary power to stay

proceedings in moderation. See Landis v. N. Am. Co., 299 U.S. 248, 255, 57 S.Ct. 163

(1936). “Prompt enforcement of the trademark laws benefits all who seek protection

under them.” GTFM, Inc. v. Park, 2002 WL 31890940, *2 (S.D.N.Y. 2002). On the

other hand, delayed enforcement of the trademark laws would perpetuate likelihood of


                                             11
    CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 12 of 14



consumer confusion as to source and/or sponsorship of Defendant’s infringing goods and

exacerbate to Dairy Queen’s highly valuable BLIZZARD trademark. The delay caused

by a stay would also perpetuate likelihood of dilution of Dairy Queen’s mark.

Therefore, “weighing against [a] stay is the public’s interest in prompt further protection

of the plaintiff and the public from [trademark infringement].” Louis Vuitton Malletier

S.A. v. LY USA, Inc., 676 F.3d 83, 104 (2012). See also Landscape Forms, Inc. v.

Columbia Cascade Co., 113 F.3d 373, 375 (2d Cir.1997) (the “underlying purpose of the

Lanham Act ... is protecting consumers and manufacturers from deceptive representations

of affiliation and origin”); Sec. and Exch. Comm’n v. Dresser Indus., 628 F.2d 1368,

1377 (D.C. Cir. 1980) (denying a stay in order to avoid the continued dissemination of

false or misleading information by companies to members of the investing public).

       Moreover, a stay risks creating staleness in the evidence relating to this case.

Companies do not retain records indefinitely and pertinent documents, metadata,

information, and testimony vital to Dairy Queen’s case might be destroyed as time

passes, creating “specific hardship” for Plaintiffs. Aquilar v. Ocwen Loan Servicing,

LLC, 289 F.Supp.3d 1000, 1010 (2018)(“[Plaintiff] identified specific hardship that

would result from a stay [in that] companies do not retain records indefinitely…[and]

records vital to his case might be destroyed”). Temporal distance could create

inaccuracies and gaps in the information that would make up the record of this case, to

the possible detriment of Plaintiff’s assertions and rights.




                                              12
    CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 13 of 14



              C.     A Stay Would Not Conserve Judicial Resources or the Parties’
                     Resources

       Contrary to Defendant’s claims that a stay “would promote efficiency and

conserve both judicial resources and the parties’ resources,” (Memo. at 8.) a stay would

not promote efficiency or conserve judicial resources. The stay requested would merely

delay discovery, and perhaps relocate discovery to take place in the case in

Massachusetts. If the Court denies the stay, discovery would not be duplicated, and the

parties’ resources would not be wasted. A stay would merely allow Defendants to further

delay discovery, and possibly, if an appeal were successful, proceed with the case in

Defendant’s home state. For these reasons, this Court should deny Defendant’s request

to stay the proceeding.

                                          Respectfully submitted,

Dated: January 25, 2019                   GRAY, PLANT, MOOTY, MOOTY
                                          & BENNETT, P.A.

                                          By: s/Dean C. Eyler
                                              Dean C. Eyler (MN Bar # 267491)
                                              Molly R. Littman (MN Bar # 398449)
                                              Kirsten E. Donaldson (MN Bar # 389533)
                                              500 IDS Center
                                              80 South 8th Street
                                              Minneapolis, MN 55402
                                              Phone: 612-632-3000
                                              Fax: 612-632-4444
                                              dean.eyler@gpmlaw.com
                                              molly.littman@gpmlaw.com
                                              kirsten.donaldson@gpmlaw.com




                                            13
     CASE 0:18-cv-00693-SRN-ECW Document 45 Filed 01/25/19 Page 14 of 14



                                       Sheldon H. Klein*
                                       600 New Hampshire Ave, NW
                                       Suite 700
                                       Washington, DC 20037
                                       Phone: 202-295-2200
                                       sheldon.klein@gpmlaw.com
                                       *Pro Hac Vice

                                   ATTORNEYS FOR PLAINTIFF
                                   AMERICAN DAIRY QUEEN
                                   CORPORATION
GP:4847-4640-9094 v6




                                     14
